Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Line 1, “the backboard goal system” lacks antecedent basis.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nesbit et al U.S. Patent Heinen U.S. Patent 5,346,207.

	It is noted that Nesbit et al fails to teach the use of a suspension frame affixed to the back surface of the backboard as recited in claim 1.  However, Heinen discloses an illuminated backboard comprising a backboard (3) having a front surface and a back surface, a suspension frame (55) such as any well known brackets (col. 3, lines 65-68).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the back surface of the backboard (10) of Nesbit et al with the suspension frame (55) as taught by Heinen for the purpose of enhancing the rigidity of the connection between the backboard and the suspension structure.
	Claim 2, the suspension structure (31) of Nesbit et al as modified by Heinen would provide primary strength in supporting above the playing surface, at least loading of the backboard assembly, gameplay interactions with the 
	Claim 13, as understood, the goal system of the combination Nesbit et al and Heinen is and can be a standalone system designed for at least one personal use at a private venue or public use at an outdoor public venue.
	Claim 14, the backboard (10) of Nesbit et al is of a ban-based design of planar rectangular dimensions having opposing corners on a top horizontal side and opposing lower corners on a bottom horizontal side, the opposing lower corners proximate the goal and upwardly-angled to respective vertical sides, and  opposing upper corners above the goal and arcuate from the vertical sides to the top horizontal side.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nesbit et al modified by Heinen as applied to claim 1 above, and further in view of Carbone et al US 2015/0190679.
	It is noted that the combination of Nesbit et al and Heinen fails to teach the use of graphene as a strength material for at least one of the suspension structure, the goal, or the backboard.  However, Carbone et al discloses it is known in the art to utilize graphene material [0066] for manufacturing a rigid elongated platform and compartment covers of an exercise or fitness apparatus.  Therefore, it would have been obvious to one of ordinary skill in the art to modify  at least one of the suspension structure, the goal, or the backboard of the combination of Nesbit et al and Heinen with the use of graphene as taught by .
Allowable Subject Matter
Claims 3-7, and 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-25 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIEN T NGUYEN whose telephone number is (571)272-4428. The examiner can normally be reached M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/KIEN T NGUYEN/Primary Examiner, Art Unit 3711